



Exhibit 10.1




[FM Services Company Letterhead]







September 28, 2004







Mr. J. Bennett Johnston, Jr.

1317 Merrie Ridge Road

McLean, Virginia 22101




Supplemental Agreement Providing an Extension to the

Consulting Agreement of January 7, 1997




Dear Mr. Johnston:




This Supplemental Agreement refers to the consulting agreement of January 7,
1997 (The “Consulting Agreement”) with the undersigned, FM Services Company (The
“Company”), with respect to your performance of consulting services for FM
Services and its subsidiaries and affiliates (collectively with FM Services, the
“Freeport Entities”).




By way of this Supplemental Agreement, the Company would like to extend your
Consulting Agreement from January 1, 2005 through December 31, 2005.




Please confirm that the foregoing correctly sets forth your understanding with
respect to this matter by signing both originals of this Supplemental Agreement
and returning one to me.




Very truly yours,




/s/ Richard C. Adkerson




Richard C. Adkerson

Chairman of the Board and President

FM Services Company




AGREED TO AND ACCEPTED:







BY:

/s/ J. Bennett Johnston, Jr.




J. Bennett Johnston, Jr.







DATE:

October 12, 2004







